 


Dime Community Bancshares, Inc. 2013 Equity and  Incentive Plan
Restricted Stock Award Notice for Non-Employee Directors


 
 
 

Name of
Recipient                                                                                                                                                                                                        
  Social Security Number
 

                                             Street Address
 
 
 
 
 

City                                                                                                                                                                            
     State                                                                                                                                                                        
ZIP Code
This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the Dime
Community Bancshares, Inc. 2013 Equity and Incentive Plan.  Set forth below are
the specific terms and conditions applicable to this Restricted Stock Award. 
Attached as Exhibit A are its general terms and conditions.


 
Restricted Stock Award
 
Effective Date
 
April 30, 2014
 
Class of Shares*
Common
 
No. of Awarded Shares*
 
 
Type of Award (Escrow or Legended Certificate)
Escrow
 
Vesting Date*
May 1, 2015



*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.


By signing where indicated below, Dime Community Bancshares, Inc. (the
"Company") grants this Restricted Stock Award upon the specified terms and
conditions, and the Restricted Stock Award Recipient acknowledges receipt of
this Restricted Stock Award Notice, including Exhibit A, and agrees to observe
and be bound by the terms and conditions set forth herein


Dime Community Bancshares,
Inc.                                                                                                                              Recipient
By                                                                                                            
            Name: Vincent F. Palagiano
            Title: Chairman of the Board and
            Chief Executive Officer




Instructions: This page should be completed by or on behalf of the Compensation
Committee. Any blank space intentionally left blank should be crossed out. An
Restricted Stock Award consists of a number of Awarded Shares with uniform terms
and conditions. Where Awarded Shares are granted on the same date with varying
terms and conditions (for example, varying vesting dates), the Restricted Stock
Award should be recorded as a series of grants each with its own uniform terms
and conditions.


 

--------------------------------------------------------------------------------

 
EXHIBIT A




Dime Community Bancshares, Inc. 2013 Equity and Incentive Plan
Restricted Stock Award Notice


General Terms and Conditions


Section 1. Size and Type of Award. The shares of Common Stock of Dime Community
Bancshares, Inc. ("Shares") covered by this Award ("Awarded Shares") are listed
on the Restricted Stock Award Notice. The Restricted Stock Award Notice
designates the Awarded Shares as either:  Escrow or Legended Certificate.


(a) Legended Certificate. If your Awarded Shares are designated  "Legended
Certificate," a stock certificate evidencing the Awarded Shares will be issued
in your name and held in escrow by the Committee or its designee ("Plan
Trustee"). The stock certificate will bear a legend indicating that it is
subject to all of the terms and conditions of this Award Notice and the Dime
Community Bancshares, Inc. 2013 Equity and Incentive Plan ("Plan"). You will be
required to elect to be taxed on the Fair Market Value of the Awarded Shares as
of the date they are placed in your name, pursuant to section 83(b) of the
Internal Revenue Code of 1986. You must make this election in writing, in the
manner required by applicable Internal Revenue Service Regulations, and file it
with the Internal Revenue Service and the Company within 30 days after the date
on which the Awarded Shares are transferred into your name


(b) Escrow. If your Awarded Shares are designated "Escrow," the Awarded Shares
will be held in the name of the Plan Trustee on a pooled basis with other
Awarded Shares that have been designated "Escrow."   You will not be permitted
to elect to be taxed currently on the Fair Market Value of the Awarded Shares
and instead will be subject to income tax on the Awarded Shares as and when they
become vested.


Section 2. Vesting.


(a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
the Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date. A stock certificate
evidencing unrestricted ownership will be transferred to you.


(b) Vesting Conditions. There are conditions you must satisfy before your
Restricted Stock Award will vest:


Non-Employee Directors. If you receive your Restricted Stock Award for services
of as a non-employee Director, you must remain in continuous service from the
Effective Date shown on the Restricted Stock Award Notice through the relevant
Vesting Date.


Employees. If you receive your Restricted Stock Award for services as an officer
or employee, you must remain in continuous service from the Effective Date shown
on the Restricted Stock Award Notice through the relevant Vesting Date


(c) Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Awarded Shares that are scheduled to vest on that
date. When you forfeit Awarded Shares, all of your interest in the Awarded
Shares will be canceled and any stock certificate or other evidence of ownership
must be returned to the Plan Trustee to be used for future awards to others. You
agree to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares. In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.


(d) Accelerated Vesting. Your Awarded Shares that have not previously vested
will become vested on a pro-rated basis, immediately, and without any further
action on your part, in the event of your Retirement (as defined in the Plan),
death or Disability (as defined in the Plan). The pro-ration will reflect the
portion of the unvested Awarded Shares for which an expense has been accrued on
the Company's financial statements as of the date of your Retirement, death or
Disability.  In addition, in the event a Change of Control (as defined in the
Plan) occurs before you terminate service with the Company, then


Non-Employee Directors. If you receive your Restricted Stock Award for services
as a non-employee Director, any Awarded Shares not theretofore forfeited shall
become immediately vested on the date of the Change of Control.


Employees.  If you receive your Restricted Stock Award for services as an
Employee and experience a Qualifying Termination upon or after a Change in
Control, any Awarded Shares not theretofore forfeited shall become immediately
vested on the date of the Qualifying Termination.






You may designate a Beneficiary to receive any Awarded Shares that vest upon
your death using the Beneficiary Designation attached as Appendix A.


(e) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or The Dime Savings Bank of Williamsburgh.


Section 3. Dividends. If your Awarded Shares are in the form of Legended
Certificates, any dividends declared by the Company with a record date that is
after the Effective Date specified in the Award Notice will be paid in the same
manner as for other shareholders. If your Awarded Shares are designated
"Escrow", you will receive the dividends on an unrestricted basis, but they will
be paid to you by, and will be taxable in the same manner as other compensation
paid to you by, the Company; by signing this Award Notice and accepting its
terms, you direct the Plan Trustee to remit to the Company for payment to you
any dividends that may be received as the record holder of your unvested Awarded
Shares.


Section 4. Voting Rights. You shall have the right to control all voting rights
relating to all unvested Awarded Shares. If your Awarded Shares are Legended
Certificates, you will receive proxy materials for voting in the same manner as
other shareholders with Shares in brokerage accounts. If your unvested Awarded
Shares are held by the Plan Trustee, the Plan Trustee will ask you for voting
directions and will follow your directions in voting your unvested Awarded
Shares.


Section 5.                              Taxes.  Where any person is entitled to
receive Shares pursuant to the Restricted Stock Award granted hereunder, the
Company shall have the right to require such person to pay to the Company the
amount of any tax which the Company is required to withhold with respect to such
Shares, or, in lieu thereof, to retain, or to sell without notice, a sufficient
number of Shares to cover the amount required to be withheld.


Section 6.                              Notices.  Any com­munication required or
permitted to be given under the Plan, including any notice, direction,
designation, comment, instruction, objection or waiver, shall be in writing and
shall be deemed to have been given at such time as it is delivered personally or
five (5) days after mailing if mailed, postage prepaid, by registered or
certified mail, return receipt requested, addressed to such party at the address
listed below, or at such other address as one such party may by written notice
specify to the other party:


If the Company:


Dime Community Bancshares, Inc.
209 Havemeyer Street
Brooklyn, New York     11211
Attention:  Corporate Secretary


If to the Recipient, to the Recipient's address as shown in the Company's
records.


Section 7.                              Restrictions on Transfer.  The
Restricted Stock Award granted hereunder shall not be subject in any manner to
anticipation, alienation or assignment, nor shall such option be liable for or
subject to debts, contracts, liabilities, engagements or torts, nor shall it be
transferable by the Recipient other than by will or by the laws of descent and
distribution or as otherwise permitted by the Plan.  To name a Beneficiary,
complete the attached Appendix A and file it with the Corporate Secretary of
Dime Community Bancshares, Inc.  The latest Beneficiary designation on file for
a Recipient with respect to an outstanding restricted stock award under this
Plan or any other equity compensation plan of the Company will determine the
Recipient's Beneficiary for purposes of this Award.


Section 8.                              Successors and Assigns.  This Agreement
shall inure to the benefit of and shall be binding upon the Company and the
Recipient and their respective heirs, succes­sors and as­signs.


Section 9.                              Construction of Language.  Whenever
appro­priate in the Agreement, words used in the singular may be read in the
plural, words used in the plural may be read in the singu­lar, and words
importing the masculine gender may be read as refer­ring equally to the feminine
or the neuter.  Any reference to a section shall be a reference to a section of
this Agreement, un­less the context clearly indicates otherwise.  Capitalized
terms not specifically defined herein shall have the meanings assigned to them
under the Plan.


Section 10.                              Governing Law.  This Agreement shall be
con­strued, administered and enforced according to the laws of the State of New
York without giving effect to the conflict of laws principles thereof, except to
the extent that such laws are preempted by the federal law. The federal and
state courts having jurisdiction in Kings County, New York shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan.  By accepting any Award granted under this Agreement, the
Recipient, and any other person claiming any rights under the Agreement, agrees
to submit himself, and any such legal action as he shall bring under the Plan,
to the sole jurisdiction of such courts for the adjudication and resolution of
any such disputes.


Section 11.                              Amendment.  This Agreement may be
amended, in whole or in part and in any manner not inconsistent with the
provisions of the Plan, at any time and from time to time, by written agreement
between the Company and the Recipient. This Agreement may be amended, in whole
or in part, by the Compensation Committee of the Board of Directors of Dime
Community Banncshares, Inc. without the consent of the Recipient in any manner
which the Compensation Committees does not materially adversely affect the
Recipient's rights hereunder.


Section 12.                              Plan Provisions Control.  This
Agreement and the rights and obligations created hereunder shall be subject to
all of the terms and conditions of the Plan.  In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
terms of the Plan, which are incorporated herein by reference, shall control. 
By signing this Agreement, the Recipient acknowledges receipt of a copy of the
Plan.  The Recipient acknowledges that he or she may not and will not rely on
any statement of account or other communication or document issued in connection
with the Plan other than the Plan, this Agreement, and any document signed by an
authorized representative of the Company that is designated as an amendment of
the Plan or this Agreement.

--------------------------------------------------------------------------------





Appendix A to restricted Stock Award Notice
Dime Community Bancshares, Inc. 2013 Stock Incentive Plan
Beneficiary Designation Form - Restricted Stock




GENERAL
INFORMATION
 
Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.
Name of Person
Making Designation
 
Social Security Number ______—_____—__________
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal
share.  If any designated Beneficiary predeceases you, the shares of each
remaining Beneficiary in the same class (primary or contingent) shall be
increased proportionately.
 
A PRIMARY BENEFICIARY (IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:
 
Name
Address
Relationship
Birth date
Share
                                                                 
                                                                   
                                                                   
                     
                     
%
                                                                 
                                                                   
                                                                   
                     
                     
%
                                                                 
                                                                   
                                                                   
                     
                     
%
Total  =  100%
B CONTINGENTBENEFICIARY(IES).I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan or receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at anytime prior to my death as to all outstanding
Restricted Stock:
 
Name
Address
Relationship
Birth date
Share
                                                                 
                                                                   
                                                                   
                     
                     
%
                                                                 
                                                                   
                                                                   
                     
                     
%
                                                                 
                                                                   
                                                                   
                     
                     
%
Total  =  100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Dime Community
Bancshares, Inc. prior to my death, and that it is subject to all of the terms
and conditions of the Plan.  I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Restricted Stock Awards under this or any prior equity compensation plan of Dime
Community Bancshares, Inc.
 
 
                                                                                                                                                                                             
Your Signature              Date
 






